DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9, drawn to a method for viewing a task list and facilitate completion and payment of a task, classified in CPC class G06Q 10/06313, resource planning in a project environment.
Claims 10-17, drawn to a method for creating an alert and displaying purchase and order information, classified in CPC class G06Q 20/42, confirmation of debt/payment.
Claims 18-21, drawn to a method for accessing a predefined list of subjects by users, classified in CPC class G06Q 10/0637, strategic managment.

Inventions I, II, and III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has separate utility such as viewing a task list within an environment where the tasks are predetermined by the admin, selecting tasks, and assigning a compensation amount to the task, whereas sub-combination II has separate utility such as creating an account for one or more users within an environment, wherein the account facilitates: creating an alert within the environment when a first user of the one or more users is en route to a retail outlet, wherein the account created for the first user is limited to an account registered to a current college student residing in the United States with an active ".edu" email address; displaying the alert within the environment, wherein the alert is capable of being viewed by a second user of the one or more users within the environment, and whereas sub-combination III has separate utility such as accessing, by a first user of the one or more users, a predefined list of subjects defined by an environment administrator; selecting, by the first user, a subject from the predefined list; determining, by a second user of the one or more users, a compensation amount for the selected subject. See MPEP § 806.05(d).

Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683     
12/5/2021